Petitions denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Earl Miller petitions for writs of mandamus, alleging the district court has unduly delayed ruling on his motions for written orders setting forth his offense conduct which resulted in his convictions. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied these motions in a text order on December 29, 2009. Accordingly, because the district court has recently decided Miller’s motions, we deny the mandamus petitions as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED.